Citation Nr: 0908334	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-09 044	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to July 
2004.


This matter comes before the Board of Veteran s' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veteran s Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for chronic back 
pain, due to lumbar degenerative disk disease without 
neurological or electro diagnostic abnormality (claimed as 
degenerative disk disease L3-L5), and assigned a 10 percent 
rating effective July 28, 2004.  The RO increased the 
Veteran's rating for degenerative disc disease of the lumbar 
spine, to 20 percent in a January 2006 rating decision.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before the undersigned Veteran s Law 
Judge in December 2008.  During that hearing, the Veteran 
reported that he has depression that is secondary to his back 
disability.  The claim for service connection for depression 
secondary to the back disability has not been considered by 
VA and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim for an increased rating for his 
service-connected degenerative disc disease, lumbar spine.  
When rating a spine disability, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 1 (2008).  A September 2008 MRI report indicates 
that the Veteran has lower extremity paresthesia that is 
associated with his low back disability.  Therefore, the 
Boards finds that a neurological examination is needed to 
determine the neurological residuals of the Veteran's 
service-connected disability, if any. 

Additionally, where the Veteran claims a disability is worse 
than when originally rated, and the evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Olson v. Principi, 3 Vet. App. 480 (1992).  
A September 2008 private treatment note indicates that the 
Veteran had an "episode" that began in July 2008 that 
markedly limited his lumbar range of motion.  Furthermore, 
during his December 2008 hearing, the Veteran testified that 
his back condition had worsened.  Thus, the Board finds that 
a new spine examination should be scheduled.   

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran far an 
examination (to include orthopedic and 
neurological findings) to determine the 
current residuals of his degenerative 
disc disease of the lumbar spine.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.  Any indicated 
studies should be performed.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matters:  

(a)  Identify and describe in detail 
all residuals attributable to the 
Veteran's service-connected 
degenerative disc disease of the 
lumbar spine;  

(b)  Report the range of motion 
measurements for the lumbar spine in 
degrees;

(c)  Note any pain, weakened 
movement, excess movement, excess 
fatigability, or incoordination on 
movement.  Describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  If 
there is no pain, limitation of 
motion, or limitation of function, 
that should be noted in the report.

(d)  Identify all neurological 
residuals relating to the Veteran's 
degenerative disc disease, if any.  
With regard to any neurological 
disability resulting from the 
service-connected degenerative disc 
disease, the specific nerve affected 
should be specified, together with 
the degree of paralysis.  To the 
extent the Veteran  has more than 
one cause for neurological symptoms, 
the examiner should, if possible, 
identify which symptoms are 
residuals of the degenerative disc 
disease, and which are the result of 
some other causation.

2.  Then, readjudicate the claim.  If any 
benefit sought is denied, issue a 
supplemental statement of the case.  
Allow the appropriate time for response, 
then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veteran s Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veteran s Law Judge, Board of Veteran s' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran s' Appeals is appealable to the United 
States Court of Appeals for Veteran s Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

